     Case 1:17-cv-23964-RNS Document 45 Entered on FLSD Docket 02/27/2019 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Southern District of Florida


         CARDNO INTERNATIONAL PTY LTD.,                               )
          CARDNO HOLDINGS PTY LTD., and                               )
           CARDNO LTD. ACN 108 112 303,                               )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 1:17-cv-23964-Civ-Scola
                                                                      )
  CARLOS DIEGO FERNANDO JÁCOME MERINO,                                )
        EDUARDO JÁCOME MERINO,                                        )
    RAFAEL ALBERTO JÁCOME VARELA, and                                 )
    GALO ENRIQUE RECALDE MALDONADO                                    )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Servicio de Gestión Inmobiliaria del Sector Público Inmobiliar, Heir to the Estate of
                                           Rafael Alberto Jacome Varela

                                           Av. Jorge Washington E4 – 157 y Amazonas

                                           Quito - Ecuador - Código postal: 170526


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: William V. Roppolo, Esq.
                                           Baker & McKenzie LLP
                                           1111 Brickell Avenue
                                           Suite 1700
                                           Miami, Florida 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:          Feb 27, 2019                                                                     s/ Doris Jones
                                                                                                                 Clerk
